This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                         James C. HART
              Damage Controlman Fireman (E-3), U.S. Navy
                             Appellant

                               No. 202100327

                           _________________________

                            Decided: 31 August 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                         Chad C. Temple (arraignment)
                            Ryan J. Stormer (trial)

 Sentence adjudged 26 August 2021 by a general court-martial convened
 at Naval Base San Diego, California, consisting of a military judge sit-
 ting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 23 months, 1 and a dishonorable discharge.

                            For Appellant:
         Lieutenant Commander Douglas R. Ottenwess, JAGC, USN




 1   Appellant was credited with having served 225 days of pretrial confinement.
                   United States v. Hart, NMCCA No. 202100327
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2